Gould, Associate Justice.
The question presented in this case is, Do county warrants bear interest? Or more accurately, Do county warrants bear interest from date? The warrants, to enforce the payment of which Ashe sued, were silent about interest, nor did they specify any particular time of payment. They purported to be issued for amounts allowed and ordered to be paid by the county court, and directed the county treasurer to pay Ashe said amounts. Ashe sued to enforce the payment. The court gave him judgment for the face value of the warrants, but rendered no judgment for interest, and Ashe has brought the case here by writ of error, claiming that he was entitled to interest.
In our opinion, ordinary county warrants, such as we have described, are “ simply directions to the treasurer to pay the amount of money called for,” and are to be read as if they expressed upon their face that they are only to be paid in their order, and on compliance with the laws. San Patricio Co. v. McLane, 44 Tex., 397; Colorado County v. Beethe, id., 450.
All claims against the county should be submitted to the county court, or rather, as it is now styled, the county commissioners’ court; and where allowed by that tribunal, the county warrant issues as evidence of that *52fact, and authorizes the treasurer to make payment only when they have been registered by him, and then only in the order of their registration according to their class. Pasch. Dig., art. 6044; R. S., art. 961 et seq. Such warrants are not contracts to pay on demand or at a day fixed. They are merely evidence of an indebtedness allowed, but are not contracts in writing bearing interest. Whilst the decisions are not uniform, this conclusion is in accordance with the weight of authority. Madison County v. Bartlett, 1 Scam., 67; Board Of Supervisors of Warren County v. Klein, 51 Miss., 816; Alison v. Juniata County, 50 Pa. St., 351; 1 Daniel on Neg. Inst., sec. 432.
The case of Robbins v. Lincoln Co., 3 Mo., 59, is authority for allowing interest after the warrant is presented and payment refused. From a later case, it appears that the subject is regulated in that state by statute; and such may have been the case when Robbins v. Lincoln Co. was decided. State v. Trustees, etc., 61 Mo., 158. Mr. Dillon cites Langdon v. Castleton, 30 Vt., 285, as authority for saying Óiat ‘ ‘ the rule in respect to interest on debts against municipal corporations does not ordinarily differ from that which applies to individuals.” That case was an action on a book account, and the opinion discusses the question of interest on such accounts under the law in that state; but, whilst interest was allowed against the county, the subject of municipal liability to pay interest was but little discussed. The other authorities cited by plaintiff in error refer to coupons and bonds, not to warrants.
The supreme court of Pennsylvania and Mississippi each seem to give weight to the fact that, according to custom and the common understanding of the community, interest was not paid on such warrants; and it is believed the same may be said of the usage and general understanding in this state. Ho authority cited by plaintiff in error supports his claim that warrants bear *53interest from date; and as the record furnishes no data for fixing any other period from which interest should be allowed, the judgment might have been affirmed on that ground. It is hardly necessary to say, that, in expressing our conclusion that county warrants in the usual form do not bear interest, we intend to intimate no opinion as to the power of the county commissioners’ court to issue interest-bearing warrants.
The judgment is affirmed.
Affirmed.
[Opinion delivered at Galveston Term, 1881.]